Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the application filed on 12/21/2018. Currently claims 1-14 are pending in the application.

Claim Objections

	Claim 9 is objected to for a typographical error for reciting “thee” instead of “the”. Appropriate correction is requested. Similar correction for error in the specification (page 4, line 9) is also requested. 


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b) that form the basis for the rejections under this section made in this Office action:




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12  are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.  

Regarding claim 1, the claim recites “simultaneously feeding the solid fiber support through the aperture and feeding the polymeric dope suspension to the aperture;” However, based on the Fig. 5, it is presumed that a solid fiber support (noted as “substrate” in the figure) is fed through the aperture (center orifice) and a polymeric dope suspension is fed through the annulus. Therefore, it is not definitive as to what the claim language “aperture” is referring to.

Additionally, claim 1 also recites the limitation "the polymeric dope suspension" in (page 11, line 11, corresponding to the first page of claim).  There is insufficient antecedent basis for this limitation in the claim. It is also noted that the claim 1 recites “a polymeric dope suspension” in the following paragraph (page 11, line 13).

Claims 2-12 depend on claim 1.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, and 9-14 are rejected under 35 U.S.C.103 as being obvious over Perera et al. (US Patent Application Publication Number 2009/0305871 A1), hereafter, referred to as “Perera”, in view of Koops et al. (US Patent Application Publication Number 2006/0099414 A1), hereafter, referred to as “Koops”.

Regarding claim 1, Perera teaches in Fig. 1, a method of manufacturing an adsorbent fibers, comprising the steps of:
providing a tube-in-orifice spinneret (element 20) that includes an aperture (element 25) and an annulus (element 25) (as shown in the inset) surrounding at least a portion of the aperture at a downstream face of the spinneret, said aperture extending through the spinneret and being adapted and configured to receive a bore liquid (element 25) and pass the received material from the aperture at said downstream face (para. [0068-0072]);
simultaneously feeding the bore liquid (element 25) through the aperture and feeding the polymeric dope mixture suspension (element 5) (from the tank of element 10) to the annulus region;
simultaneously passing the bore liquid (element 25) through the aperture, while extruding a polymeric dope mixture suspension (element 5) from the annulus so as to completely envelope the hollow region, the polymeric dope suspension comprising adsorbent particles and a polymeric binder dissolved in a solvent (para. [0016-0017]); and
coagulating the polymeric dope suspension of the polymeric dope mixture suspension (element 5) – forming a porous fibrous structure with hollow center region (element 30) in a coagulation bath (element 26) wherein amounts of the solvent are removed from the extruded polymeric dope mixture suspension and the dissolved polymeric binder enveloping the hollow center core as the outer layer is solidified so as to provide an adsorbent fiber structure (para. [0034]).

hollow, solid or solid supported by using extruders (equivalent to spinnerets) (para. [0045]). For instance Koops teaches that by using a double-walled cylindrical (tube-in-orifice) spinneret and applying a bore liquid a hollow fibre is obtained (similar to Perera). Koops also teaches that by spinning a thread or net with the polymer a composite fibre can be obtained. Extrusion into a water bath results in solidification of the porous fibre having particulate material entrapped (para. [0045]). Koops further teaches that for additional enforcement of the fibre one or more thread wires, yarns or the like of any material can be co-extruded with the fibre and being entrapped in the core of the solid fibre or in the wall of the hollow fibre (para. [0058]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Koops and substitute the feeding the bore liquid through the aperture with a solid fiber support by using a known element (fiber support) for another to obtain predictable result by obtaining additional enforcement for the porous fibrous structure (KSR Rationale B, MPEP 2143).  Since both the reference deal with forming porous solid adsorbent fiber structure, one would have reasonable expectation of success from the substitution.

Regarding claim 2, Perera teaches a step of degassing the polymeric dope suspension prior to said extrusion by teaching that the dope is degassed in a piston delivery vessel attached to a spinneret (para. [0033]).

Regarding claim 3, Perera teaches the step of extracting amounts of solvent remaining in the supported solid adsorbent fibers still present after said coagulation by teaching that the precursor is washed and dried to remove any residual solvent (para. [0034]).

Regarding claim 5, Perera teaches that the fibres of (metal, inorganic or organic polymer matrix) may combine zeolites / silicalites / mesopore high silica molecular sieving materials, catalytic or other functional material, with or without additional layers (thus forming a composite fibre). Perera also teaches that such fibres could be used to enable pervaporation, dehydration, molecular sieving/separation of a molecule / mixture of molecules, .e.g., for blood detoxification, for retrieval (concentration) of organic or biological materials such as proteins etc. The addition of functional materials can provide flexibility and strength, as well as adsorbency (para. [0113]). Therefore, it would have been obvious to any ordinary artisan to add functional layers to the composite system by adding the functional layers to the solid fiber support either prior to or during said extrusion process, the functional layer would be a selective layer performing any of above mentioned specific functional activities.

Regarding claim 6, Perera teaches that the particles of adsorbent are a zeolite, that optionally undergoes ionic exchange in the polymeric dope suspension by teaching that the 

Regarding claim 9-12, Perera and Koops together teach a method of manufacturing an adsorbent fibers. Perera teaches to use the heat treatment process fiber structure (para. [0037,] [0067] [0075]), and similarly Koops also teaches the use of heat treatment process (para. [0061]). Koops teaches that the produced porous fibre undergo post treatment such as for instance heat treatment or further functionalization steps to activate the particle or to fix the porous structure of the fibre or to reduce the size of the pores of the porous fibre (para. [0061]). Koops also teaches that depending on polymer and particles used, a person of ordinary skill would be able to determine a suitable temperature or temperature range to apply in the heat treatment. Therefore, it would have been obvious to any ordinary artisan that determination of temperature of heat treatment would be result effective variable that affect the final property of the adsorbent fiber. Additionally, it is well known to an ordinary artisan that glass transition temperature is an important parameter, which determines the transition from solid to liquid state of a polymer, and influences the property of polymer. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, heating to a specific temperature, or temperature range would is a matter of optimization that would be performed under routine experimentation.  Please see In re Antonie, 559 F.2d 618, 195 

Regarding claim 13, Perera teaches in Fig. 1, a method of manufacturing an adsorbent fibers, comprising the steps of:
providing a tube-in orifice spinneret (element 20) that includes an aperture (element 25) and an annulus (element 25) (as shown in the inset) surrounding at least a portion of the aperture at a downstream face of the spinneret;
simultaneously feeding the bore liquid (element 25) through the aperture (central orifice) and feeding a polymeric dope mixture suspension (element 5) (from the tank of element 10) (equivalent to the second polymeric dope of the instant claim) to the annulus region; (Perera teaches that the polymeric dope mixture comprises adsorbent particles, and polymeric binder dissolved in a solvent) (para. [0068-0072]).
simultaneously passing the bore liquid (element 25) through the aperture while extruding the polymeric dope mixture suspension (element 5) from the annulus so as to completely envelope the central core region (hollow region), the polymeric dope suspension comprising adsorbent particles and a polymeric binder dissolved in a solvent (para. [0016-0017]); and


Perera explicitly teaches to form a hollow adsorbent fiber. But Perera fails to explicitly teach the use of a polymeric dope through the central aperture of the spinneret system, which coagulates to form the central core region, and upon which surface the coagulation of the polymeric dope suspension of the polymeric dope mixture suspension (element 5) (passed through annulus) would be performed and the porous fibrous structure (element 30) would be formed.  However, Koops teaches the production of fibres, either hollow, solid or solid supported by using extruders (equivalent to spinnerets) (para. [0045]). For instance Koops teaches that by using a double-walled cylindrical (tube-in-orifice) spinneret and applying a bore liquid a hollow fibre is obtained (similar to the teaching of Perera). Koops also teaches that by spinning a thread or net with the polymer a composite fibre can be obtained. Extrusion into a water bath results in solidification of the porous fibre having particulate material entrapped (para. [0045]). Koops further teaches that for additional enforcement of the fibre one or more thread wires, yarns or the like of any material can be co-extruded with the fibre and being entrapped in the core of the solid fibre (para. [0058]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Koops and substitute the feeding the bore liquid through the aperture with a 

Regarding claim 14, Perera teaches a method of manufacturing an adsorbent fibers, further comprising the step of extruding a third polymeric dope from a second annulus concentrically disposed in between the aperture and the first aperture, wherein the third polymeric dope comprises a third polymeric binder dissolved in a third solvent and said coagulation step also removes amounts of said third solvent so as to solidify said third polymeric binder and form a functional layer in between the first solidified polymeric binder and the second solidified polymeric binder, the functional layer being a selective layer or a protective layer, by teaching in Figs. 27 to 30 to show the components for one embodiments of a triple orifice (double layer) spinneret. Perera teaches two annular spaces for delivery of second and third polymeric dopes through the second and third annular spaces in addition to the center orifice. It would have been obvious to any ordinary artisan that these second and third layers would be selective layer or protective layers depending upon the adsorbent fiber design.

Claim 4 are rejected under 35 U.S.C.103 as being obvious over Perera et al. (US Patent Application Publication Number 2009/0305871 A1), in view of Koops et al. (US Patent Application Publication Number 2006/0099414 A1), in view of Higuchi et al. (US Patent Application Publication Number 2016/0326672 A1), hereafter, referred to as “Higuchi”.

Regarding claim 4, Perera and Koops together teach a method of manufacturing an adsorbent fibers. Koops teaches the use of enforcement fibers (wires) for additional enforcement of the central core layer. But Perera and Koops fail to explicitly teach that the solid fiber support is produced by wet spinning or dry spinning process.  However, Higuchi teaches a 
method of spinning the polymer solution for spinning into a fiber, a wet spinning or a dry/wet spinning is employed to improve productivity of the process. Higuchi preferably uses a wet spinning process (para. [0076]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Higuchi, and combine the use of fiber, produced by a wet spinning process according to a known method to yield predictable results with improved productivity (KSR Rationale A, MPEP 2143). Koops teaches to use a fibre material, and Higuchi teaches a process to produce the fibers with improved productivity consistent with the teaching of Koops, therefore, one would have reasonable expectation of success from the combination.

Claim 7 are rejected under 35 U.S.C.103 as being obvious over Perera et al. (US Patent Application Publication Number 2009/0305871 A1), in view of Koops et al. (US Patent 

Regarding claim 7, Perera and Koops together teach a method of manufacturing an adsorbent fibers. Koops teaches the use of enforcement fibers (wires) for additional enforcement of the central core layer. But Perera and Koops fail to explicitly teach coating the solid fiber support with an adhesion promoter layer, wherein the solid fiber support is comprised of a metal.  However, Dhar teaches to use the an intermediate adhesion promoter layer surrounding the core material (fiber core) that may be configured to enhance adhesion between the coating and the core material, where the core material may be selected from at least one of lead, fiber glass, and titanium (metal) (para. [0050]). Dhar teaches that the intermediate layer is selected to promote bonding between the coating and the core material (para. [0082]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Dhar, and combine the use of an intermediate layer according to a known method to yield predictable result by promoting the bonding between the core metal layer and the surrounding layer to obtain a robust product (KSR Rationale A, MPEP 2143). 

Claim 8 are rejected under 35 U.S.C.103 as being obvious over Perera et al. (US Patent Application Publication Number 2009/0305871 A1), in view of Koops et al. (US Patent Application Publication Number 2006/0099414 A1), in view of Ledford et al (US Patent Application Publication Number 2012/0263935 A1), hereafter, referred to as “Ledford”.

Regarding claim 8, Perera and Koops together teach a method of manufacturing an adsorbent fibers. Koops teaches the use of enforcement fibers (wires) for additional enforcement of the central core layer. But Perera and Koops fail to explicitly teach of functionalizing a surface of the solid fiber support by one of plasma treatment and chemical exposure so as to roughen a surface of the solid fiber support.  However, Ledford teaches that plasma roughing can also be performed directly in the carbon fiber material itself, which would facilitate adhesion of the barrier coating to the carbon fiber material (para. [0094]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ledford, and combine the use of plasma treatment of the core fiber, because that would use a known method to yield predictable result by facilitating the adhesion of the deposited layer from subsequent process by roughening the surface (KSR Rationale A, MPEP 2143).


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742